Case 19-34054-sgj11 Doc 1761 Filed 01/15/21                     Entered 01/15/21 20:56:02              Page 1 of 39


                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

                                                                  )
 In re:                                                           ) Chapter 11
                                                                  )
 HIGHLAND CAPITAL MANAGEMENT, L.P.,1                              ) Case No. 19-34054 (SGJ)
                                                                  )
                                    Debtor.                       )
                                                                  )

                                       CERTIFICATE OF SERVICE

       I, Vincent Trang, depose and say that I am employed by Kurtzman Carson Consultants
 LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

         On January 9, 2021, at my direction and under my supervision, employees of KCC
 caused the following document to be served via Electronic Mail upon the service lists attached
 hereto as Exhibit A, Exhibit B and Exhibit C; and, on January 11, 2021, via First Class Mail
 upon the service lists attached hereto as Exhibit D, Exhibit E and Exhibit F:

     •    Amended Notice of Hearing [Docket No. 1714]

        Furthermore, on January 11, 2021, at my direction and under my supervision, employees
 of KCC caused the following document to be served via Electronic Mail upon the service list
 attached hereto as Exhibit A; and via First Class Mail upon the service list attached hereto as
 Exhibit D:

     •    Order Granting Consolidated Monthly and Second Interim Application of Wilmer
          Cutler Pickering Hale and Dorr LLP for Allowance of Compensation for Services
          Rendered and Reimbursement of Expenses as Regulatory and Compliance Counsel
          for the Period July 1, 2020 Through November 30, 2020 [Docket No. 1715]

        Furthermore, on January 11, 2021, at my direction and under my supervision, employees
 of KCC caused the following document to be served via Electronic Mail upon the service lists
 attached hereto as Exhibit A and Exhibit G; and via First Class Mail upon the service lists
 attached hereto as Exhibit D and Exhibit H:

     •    Amended Notice of (I) Hearing to Confirm Plan and (II) Related Important Dates
          [Docket No. 1718]




 1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
 address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 19-34054-sgj11 Doc 1761 Filed 01/15/21           Entered 01/15/21 20:56:02       Page 2 of 39


         Furthermore, on January 11, 2021, at my direction and under my supervision, employees
 of KCC caused the following document to be served via Electronic Mail upon the service lists
 attached hereto as Exhibit A and Exhibit I; via Overnight Mail upon the service list attached
 hereto as Exhibit J; and via First Class Mail upon the service lists attached hereto as Exhibit D
 and Exhibit K:

    •   Second Notice of (I) Executory Contracts and Unexpired Leases to be Assumed by
        the Debtor Pursuant to the Fifth Amended Plan, (II) Cure Amounts, if Any, and
        (III) Related Procedures in Connection Therewith [Docket No. 1719]

        Furthermore, on January 12, 2021, at my direction and under my supervision, employees
 of KCC caused the following document to be served via Electronic Mail upon the service list
 attached hereto as Exhibit L; via Overnight Mail upon the service list attached hereto as Exhibit
 M; and via First Class Mail upon the service list attached hereto as Exhibit N:

    •   Second Notice of (I) Executory Contracts and Unexpired Leases to be Assumed by
        the Debtor Pursuant to the Fifth Amended Plan, (II) Cure Amounts, if Any, and
        (III) Related Procedures in Connection Therewith [Docket No. 1719]

        Furthermore, on January 11, 2021, at my direction and under my supervision, employees
 of KCC caused the following document to be served via Electronic Mail upon the service lists
 attached hereto as Exhibit A and Exhibit B; and via First Class Mail upon the service lists
 attached hereto as Exhibit D and Exhibit E:

    •   Amended Notice of Hearing on Motion of HarbourVest Pursuant to Rule 3018(a) of
        the Federal Rules of Bankruptcy Procedure for Temporary Allowance of Claims for
        Purposes of Voting to Accept or Reject the Plan [Docket No. 1720]

          Furthermore, on January 11, 2021, at my direction and under my supervision, employees
 of KCC caused the following document to be served via Electronic Mail upon the service lists
 attached hereto as Exhibit A, Exhibit B and Exhibit C; via First Class Mail upon the service
 lists attached hereto as Exhibit D and Exhibit E; and on January 12, 2021, via First Class Mail
 upon the service list attached hereto as Exhibit F:

    •   Debtor's Witness and Exhibit list with Respect to Hearing to be Held on January 14,
        2021 [Docket No. 1722]


 Dated: January 15, 2021
                                                  /s/ Vincent Trang
                                                  Vincent Trang
                                                  KCC
                                                  222 N Pacific Coast Highway, Suite 300
                                                  El Segundo, CA 90245




                                                 2
Case 19-34054-sgj11 Doc 1761 Filed 01/15/21   Entered 01/15/21 20:56:02   Page 3 of 39



                               EXHIBIT A
        Case 19-34054-sgj11 Doc 1761 Filed 01/15/21                                         Entered 01/15/21 20:56:02                      Page 4 of 39
                                                                              Exhibit A
                                                                        Core/2002 Service List
                                                                       Served via Electronic Mail


               Description                                 CreditorName                         CreditorNoticeName                         Email
                                                                                                                         ctimmons@abernathy-law.com;
  Counsel for Collin County Tax                                                             Chad Timmons, Larry R. Boyd, bankruptcy@abernathy-law.com;
  Assessor/Collector                       Abernathy, Roeder, Boyd & Hullett, P.C.          Emily M. Hahn                ehahn@abernathy-law.com
  Counsel for NexBank                      Alston & Bird LLP                                Jared Slade                  jared.slade@alston.com
  Counsel for NexBank                      Alston & Bird LLP                                Jonathan T. Edwards          jonathan.edwards@alston.com
                                                                                            William P. Bowden, Esq.,
  Counsel to Jefferies LLC                 Ashby & Geddes, P.A.                             Michael D. DeBaecke, Esq.    mdebaecke@ashbygeddes.com

  Counsel for Scott Ellington, Thomas
  Surgent, Frank Waterhouse, and Issac
  Leventon (the “Senior Employees”)    Baker & Mckenzie LLP                                 Debra A. Dandeneau              debra.dandeneau@bakermckenzie.com

  Counsel for Scott Ellington, Thomas
  Surgent, Frank Waterhouse, and Issac
  Leventon (the “Senior Employees”)    Baker & Mckenzie LLP                                 Michelle Hartmann               michelle.hartmann@bakermckenzie.com
                                                                                                                            jwelton@btlaw.com;
  Counsel for NWCC, LLC                    Barnes & Thornburg LLP                           Thomas G. Haskins, Jr.          lwohlford@btlaw.com

  Counsel to Acis Capital Management
  GP LLC and Acis Capital                                                                                                  mintz@blankrome.com;
  Management, L.P. (collectively, “Acis”) Blank Rome LLP                                    John E. Lucian, Josef W. Mintz jbibiloni@blankrome.com
                                                                                                                           michael.lynn@bondsellis.com;
                                                                                            D. Michael Lynn, John Y.       john@bondsellis.com;
  Counsel to James Dondero                 Bonds Ellis Eppich Schafer Jones LLP             Bonds, III, Bryan C. Assink    bryan.assink@bondsellis.com
  Counsel to Oracle America, Inc.          Buchalter, A Professional Corporation            Shawn M. Christianson, Esq.    schristianson@buchalter.com
  Counsel for UBS Securities LLC and                                                        Martin A. Sosland and Candice martin.sosland@butlersnow.com;
  UBS AG, London Branch                    Butler Snow LLP                                  M. Carson                      candice.carson@butlersnow.com
  Counsel to Integrated Financial                                                           Candace C. Carlyon, Esq.,      ccarlyon@carlyoncica.com;
  Associates Inc.                          Carlyon Cica Chtd.                               Tracy M. Osteen, Esq.          tosteen@carlyoncica.com
  Counsel to the Intertrust Entities and
  the CLO Entities                         Chipman, Brown, Cicero & Cole, LLP               Mark L. Desgrosseilliers        desgross@chipmanbrown.com

  Creditor                                 Cole, Schotz, Meisel, Forman & Leonard, P.A.     Michael D. Warner, Esq.         mwarner@coleschotz.com
  Counsel to Siepe LLC                     Condon Tobin Sladek Thornton PLLC                J. Seth Moore                   smoore@ctstlaw.com
  Counsel to Patrick Daugherty (“Mr.
  Daugherty”)                              Cross & Simon LLC                                Michael L. Vild, Esquire        mvild@crosslaw.com
  Counsel to Jefferies LLC                 Dentons US LLP                                   Lauren Macksoud, Esq.           lauren.macksoud@dentons.com

  Counsel to Jefferies LLC                 Dentons US LLP                                   Patrick C. Maxcy, Esq.          patrick.maxcy@dentons.com
  Secured Creditor                         Frontier State Bank                              Attn: Steve Elliot              selliott@frontier-ok.com
  Counsel to the Redeemer Committee
  of the Highland Crusader
  Fund                                     Frost Brown Todd LLC                             Mark A. Platt                   mplatt@fbtlaw.com
  Counsel to Alvarez & Marsal CRF
  Management LLC as Investment                                                              Marshall R. King, Esq., Michael mking@gibsondunn.com;
  Manager of the Highland Crusader                                                          A. Rosenthal, Esq. & Alan       mrosenthal@gibsondunn.com;
  Funds                                    Gibson, Dunn & Crutcher LLP                      Moskowitz, Esq.                 amoskowitz@gibsondunn.com
  Counsel to Alvarez & Marsal CRF
  Management LLC as Investment
  Manager of the Highland Crusader
  Funds                                    Gibson, Dunn & Crutcher LLP                      Matthew G. Bouslog, Esq.        mbouslog@gibsondunn.com
                                                                                            Melissa S. Hayward, Zachery     MHayward@HaywardFirm.com;
  Counsel for the Debtor                   Hayward & Associates PLLC                        Z. Annable                      ZAnnable@HaywardFirm.com
                                                                                                                            ddraper@hellerdraper.com;
  Counsel for the Dugaboy Investment                                                        Douglas S. Draper, Leslie A.    lcollins@hellerdraper.com;
  Trust and Get Good Trust                 Heller, Draper & Horn, L.L.C.                    Collins, Greta M. Brouphy       gbrouphy@hellerdraper.com
  Equity Holders                           Hunter Mountain Investment Trust                 c/o Rand Advisors LLC           Jhonis@RandAdvisors.com
  IRS                                      Internal Revenue Service                         Attn Susanne Larson             SBSE.Insolvency.Balt@irs.gov
  Counsel to Crescent TC Investors,
  L.P.                                     Jackson Walker L.L.P.                            Michael S. Held                 mheld@jw.com

  Secured Creditor                         Jefferies LLC                                    Director of Compliance          cbianchi@jefferies.com
  Secured Creditor                         Jefferies LLC                                    Office of the General Counsel   cbianchi@jefferies.com

  Counsel to the Redeemer Committee                                                                                         mhankin@jenner.com;
  of the Highland Crusader Fund            Jenner & Block LLP                               Marc B. Hankin, Richard Levin   rlevin@jenner.com
  Counsel for CCS Medical, Inc.            Jones Day                                        Amanda Rush                     asrush@jonesday.com
  Counsel to the Issuers (group of 25                                                       Joseph E. Bain, Amy K.          jbain@joneswalker.com;
  separate Cayman issuers of loan)         Jones Walker LLP                                 Anderson                        aanderson@joneswalker.com




Highland Capital Management, L.P.
Case No. 19-34054                                                             Page 1 of 3
        Case 19-34054-sgj11 Doc 1761 Filed 01/15/21                                           Entered 01/15/21 20:56:02                      Page 5 of 39
                                                                             Exhibit A
                                                                       Core/2002 Service List
                                                                      Served via Electronic Mail


               Description                               CreditorName                              CreditorNoticeName                             Email
  Counsel for Highland Capital
  Management Fund Advisors, L.P.,
  NexPoint Advisors, L.P., et al         K&L Gates LLP                                        Artoush Varshosaz               artoush.varshosaz@klgates.com
  Counsel for Highland Capital
  Management Fund Advisors, L.P.,
  NexPoint Advisors, L.P., et al         K&L Gates LLP                                        James A. Wright III             james.wright@klgates.com
  Counsel for Highland Capital
  Management Fund Advisors, L.P.,
  NexPoint Advisors, L.P., et al         K&L Gates LLP                                        Stephen G. Topetzes             stephen.topetzes@klgates.com
  Counsel to CLO Holdco, Ltd.            Kane Russell Coleman Logan PC                        John J. Kane                    jkane@krcl.com
  Counsel for Highland CLO Funding
  Ltd.                                   King & Spalding LLP                                  Paul R. Bessette                pbessette@kslaw.com
  Counsel to BET Investments II, L.P.    Kurtzman Steady, LLC                                 Jeffrey Kurtzman, Esq.          Kurtzman@kurtzmansteady.com
  Counsel to UBS Securities LLC and
  UBS AG London Branch (“UBS”)           Latham & Watkins LLP                                 Asif Attarwala                  asif.attarwala@lw.com
  Counsel to UBS Securities LLC and
  UBS AG London Branch (“UBS”)           Latham & Watkins LLP                                 Jeffrey E. Bjork                jeff.bjork@lw.com

  Counsel to Coleman County TAD,
  Kaufman County, Upshur County,
  Fannin CAD, Tarrant County, Grayson
  County, Allen ISD, Dallas County,                                                           Elizabeth Weller, Laurie A.
  Irving ISD, and Rockwall CAD        Linebarger Goggan Blair & Sampson LLP                   Spindler                        dallas.bankruptcy@publicans.com

  Counsel for Jack Yang and Brad Borud Loewinsohn Flegle Deary Simon LLP                      Daniel P. Winikka               danw@lfdslaw.com
  Creditor                             Lynn Pinker Cox & Hurst, L.L.P.                        Michael K. Hurst, Esq.          mhurst@lynnllp.com
  Equity Holders                       Mark K. Okada                                                                          mokadadallas@gmail.com

  Counsel to the Redeemer Committee                                                                                           rdehney@mnat.com;
  of the Highland Crusader Fund          Morris, Nichols, Arsht & Tunnell LLP                 Curtis S. Miller, Kevin M. Coen cmiller@mnat.com
                                                                                              Joseph T. Moldovan, Esq. &
  Counsel to Meta-e Discovery, LLC       Morrison Cohen LLP                                   Sally Siconolfi, Esq.           bankruptcy@morrisoncohen.com
  Bank                                   NexBank                                              John Danilowicz                 john.holt@nexbankcapital.com
  Counsel to California Public
  Employees’ Retirement System
  (“CalPERS”)                            Nixon Peabody LLP                                    Louis J. Cisz, III, Esq.        lcisz@nixonpeabody.com
                                                                                              Securities & Exchange
  SEC Headquarters                       Office of General Counsel                            Commission                     SECBankruptcy-OGC-ADO@SEC.GOV
  US Trustee for Northern District of TX Office of the United States Trustee                  Lisa L. Lambert, Esq           lisa.l.lambert@usdoj.gov
                                                                                              John A. Morris and Gregory V.  jmorris@pszjlaw.com;
  Counsel for the Debtor                 Pachulski Stang Ziehl & Jones LLP                    Demo                           gdemo@pszjlaw.com
  Counsel for the Debtor                 Pachulski Stang Ziehl & Jones LLP                    Maxim B. Litvak                mlitvak@pszjlaw.com
                                                                                                                             rpachulski@pszjlaw.com;
                                                                                              Richard M. Pachulski, Jeffrey jpomerantz@pszjlaw.com;
                                                                                              N. Pomerantz, Ira D. Kharasch, ikharasch@pszjlaw.com;
  Counsel for the Debtor                 Pachulski Stang Ziehl & Jones LLP                    James E. O’Neill               joneill@pszjlaw.com
                                                                                                                             rpachulski@pszjlaw.com;
                                                                                              Richard M. Pachulski, Jeffrey jpomerantz@pszjlaw.com;
                                                                                              N. Pomerantz, Ira D. Kharasch, ikharasch@pszjlaw.com;
  Counsel for the Debtor                 Pachulski Stang Ziehl & Jones LLP                    James E. O’Neill               joneill@pszjlaw.com
  Pension Benefit Guaranty Corporation                                                                                       baird.michael@pbgc.gov;
  (“PBGC”)                               Pension Benefit Guaranty Corporation                 Michael I. Baird               efile@pbgc.gov
  Counsel to City of Garland, Garland    Perdue, Brandon, Fielder, Collins & Mott,
  ISD, Wylie ISD                         L.L.P.                                               Linda D. Reece                  lreece@pbfcm.com
                                                                                              Jeremy W. Ryan, Esq., R.        jryan@potteranderson.com;
  Delaware counsel to Alvarez & Marsal                                                        Stephen McNeill, Esq. & D.      rmcneill@potteranderson.com;
  CRF Management LLC                     Potter Anderson & Corroon LLP                        Ryan Slaugh, Esq.               rslaugh@potteranderson.com
  Secured Creditor                       Prime Brokerage Services                             Jefferies LLC                   cbianchi@jefferies.com
  Counsel to Patrick Daugherty           Spencer Fane LLP                                     Jason P. Kathman                jkathman@spencerfane.com
  Counsel to UBS Securities LLC and                                                           Michael J. Merchant, Sarah E.   merchant@rlf.com;
  UBS AG London Branch (“UBS”)           Richards, Layton & Finger PA                         Silveira                        silveira@rlf.com
  Counsel to Hunter Mountain Trust       Rochelle McCullough, LLP                             E. P. Keiffer                   pkeiffer@romclaw.com

  Counsel for Scott Ellington, Thomas                                                                                         judith.ross@judithwross.com;
  Surgent, Frank Waterhouse, and Issac                                                        Judith W. Ross, Frances A.      frances.smith@judithwross.com;
  Leventon (the “Senior Employees”)      Ross & Smith, PC                                     Smith, Eric Soderlund           eric.soderlund@judithwross.com
  Counsel to the Intertrust Entities and
  the Issuers (group of 25 separate                                                           David J. Karp, James V.         david.karp@srz.com;
  Cayman issuers of loan)                Schulte Roth & Zabel LLP                             Williams III                    jay.williams@srz.com




Highland Capital Management, L.P.
Case No. 19-34054                                                               Page 2 of 3
        Case 19-34054-sgj11 Doc 1761 Filed 01/15/21                                           Entered 01/15/21 20:56:02                     Page 6 of 39
                                                                                Exhibit A
                                                                          Core/2002 Service List
                                                                         Served via Electronic Mail


               Description                                  CreditorName                           CreditorNoticeName                          Email
                                                                                              Andrew Calamari, Regional      bankruptcynoticeschr@sec.gov;
  SEC Regional Office                       Securities & Exchange Commission                  Director                       nyrobankruptcy@sec.gov
                                                                                              Sharon Binger, Regional
  SEC Regional Office                       Securities & Exchange Commission                  Director                       philadelphia@sec.gov
                                                                                                                             mclemente@sidley.com;
  Counsel to Official Committee of                                                            Matthew Clemente, Alyssa       alyssa.russell@sidley.com;
  Unsecured Creditors                       Sidley Austin LLP                                 Russell, Elliot A. Bromagen    ebromagen@sidley.com
                                                                                                                             preid@sidley.com;
                                                                                              Penny P. Reid, Paige Holden    pmontgomery@sidley.com;
  Counsel to Official Committee of                                                            Montgomery, Charles M.         cpersons@sidley.com;
  Unsecured Creditors                       Sidley Austin LLP                                 Person, Juliana Hoffman        jhoffman@sidley.com
                                                                                              Division of Corporations -
  DE Secretary of State                     State of Delaware                                 Franchise Tax                  dosdoc_bankruptcy@state.de.us
  Counsel to the Hunter Mountain Trust
  (“Hunter”)                                Sullivan Hazeltine Allinson LLC                   William A. Hazeltine, Esq.     whazeltine@sha-llc.com
  Equity Holders                            The Dugaboy Investment Trust                                                     gscott@myersbigel.com
                                            The Mark and Pamela Okada Family Trust -
  Equity Holders                            Exempt Trust #1                                                                  mokadadallas@gmail.com
                                            The Mark and Pamela Okada Family Trust -
  Equity Holders                            Exempt Trust #2                                                                  mokadadallas@gmail.com
  Counsel to the United States Internal
  Revenue Service                           U.S. Department of Justice, Tax Division          David G. Adams                 david.g.adams@usdoj.gov
  United States Attorney General            United States Attorney General                    U.S. Department of Justice     askdoj@usdoj.gov

  Counsel to Acis Capital Management                                                                                         rpatel@winstead.com;
  GP LLC and Acis Capital                                                                     Rakhee V. Patel, Phillip       plamberson@winstead.com;
  Management, L.P. (collectively, “Acis”)   Winstead PC                                       Lamberson                      achiarello@winstead.com
  Counsel for Frank Waterhouse, Scott
  B. Ellington, Isaac Leventon, Jean
  Paul Sevilla, Hunter Covitz, and
  Thomas Surgent (the “Employees”)          Winston & Strawn LLP                              Attn: David Neier              dneier@winston.com
  Counsel for Frank Waterhouse, Scott
  B. Ellington, Isaac Leventon, Jean
  Paul Sevilla, Hunter Covitz, and
  Thomas Surgent (the “Employees”)          Winston & Strawn LLP                              Attn: Katherine A. Preston     kpreston@winston.com
  Counsel for Frank Waterhouse, Scott
  B. Ellington, Isaac Leventon, Jean
  Paul Sevilla, Hunter Covitz, and                                                            Attn: Thomas M. Melsheimer;    tmelsheimer@winston.com;
  Thomas Surgent (the “Employees”)          Winston & Strawn LLP                              Natalie L. Arbaugh             narbaugh@winston.com
                                                                                                                             bankfilings@ycst.com;
                                                                                                                             mnestor@ycst.com;
                                                                                              Michael R. Nestor, Edmon L.    emorton@ycst.com;
  Counsel to Official Committee of                                                            Morton, Sean M. Beach, Esq.,   sbeach@ycst.com;
  Unsecured Creditors                       Young Conaway Stargatt & Taylor, LLP              Jaclyn C. Weissgerber, Esq.    jweissgerber@ycst.com




Highland Capital Management, L.P.
Case No. 19-34054                                                               Page 3 of 3
Case 19-34054-sgj11 Doc 1761 Filed 01/15/21   Entered 01/15/21 20:56:02   Page 7 of 39



                                EXHIBIT B
     Case 19-34054-sgj11 Doc 1761 Filed 01/15/21             Entered 01/15/21 20:56:02        Page 8 of 39
                                                   Exhibit B
                                                Affected Parties
                                            Served via Electronic Mail
          Description        CreditorName        CreditorNoticeName                  Email
         Counsel to
         HarbourVest    Crowe & Dunlevy, P.C. Vickie L. Driver           vickie.driver@crowedunlevy.com
                                              Erica S. Weisgerber,       nlabovitz@debevoise.com;
         Counsel to     Debevoise & Plimpton M. Natasha Labovitz,        eweisgerber@debevoise.com;
         HarbourVest    LLP                   Daniel E. Stroik           destroik@debevoise.com




Highland Capital Management, L.P.
Case No. 19-34054                                  Page 1 of 1
Case 19-34054-sgj11 Doc 1761 Filed 01/15/21   Entered 01/15/21 20:56:02   Page 9 of 39



                               EXHIBIT C
     Case 19-34054-sgj11 Doc 1761 Filed 01/15/21              Entered 01/15/21 20:56:02          Page 10 of 39
                                                    Exhibit C
                                                 Affected Parties
                                             Served via Electronic Mail
          Description               CreditorName          CreditorNoticeName                      Email
                                                         D. Michael Lynn, John      michael.lynn@bondsellis.com;
                                                         Y. Bonds, III, John T.     john@bondsellis.com;
   Counsel to James                                      Wilson, IV, Bryan C.       john.wilson@bondsellis.com;
   Dondero                    Bonds Ellis Eppich Schafer Assink                     bryan.assink@bondsellis.com
   Counsel for the Dugaboy                               Douglas S. Draper,         ddraper@hellerdraper.com;
   Investment Trust and Get   Heller, Draper & Horn,     Leslie A. Collins, Greta   lcollins@hellerdraper.com;
   Good Trust                 L.L.C.                     M. Brouphy                 gbrouphy@hellerdraper.com
   Counsel to CLO Holdco,     Kane Russell Coleman       Joseph M. Coleman,         jcoleman@krcl.com;
   Ltd.                       Logan PC                   John J. Kane               jkane@krcl.com




Highland Capital Management, L.P.
Case No. 19-34054                                   Page 1 of 1
Case 19-34054-sgj11 Doc 1761 Filed 01/15/21   Entered 01/15/21 20:56:02   Page 11 of 39



                                EXHIBIT D
                                      Case 19-34054-sgj11 Doc 1761 Filed 01/15/21                                          Entered 01/15/21 20:56:02                      Page 12 of 39
                                                                                                               Exhibit D
                                                                                                        Core/2002 Service List
                                                                                                       Served via First Class Mail


               Description                            CreditorName                   CreditorNoticeName                      Address1                      Address2            Address3             City     State     Zip
  Bank                                    BBVA                                   Michael Doran                   8080 North Central Expressway      Suite 1500                                Dallas         TX    75206
                                                                                 Centralized Insolvency
  IRS                                     Internal Revenue Service               Operation                       PO Box 7346                                                                  Philadelphia   PA    19101-7346
  Secured Creditor                        KeyBank National Association           as Administrative Agent         225 Franklin Street, 18th Floor                                              Boston         MA    02110
  Secured Creditor                        KeyBank National Association           as Agent                        127 Public Square                                                            Cleveland      OH    44114
  Texas Attorney General                  Office of the Attorney General         Ken Paxton                      300 W. 15th Street                                                           Austin         TX    78701
                                                                                                                                                    10th & Constitution
  Attorney General of the United States   Office of the Attorney General                                         Main Justice Building, Room 5111   Avenue, N.W.                              Washington     DC    20530
  US Attorneys Office for Northern
  District of TX                          Office of the United States Attorney   Erin Nealy Cox, Esq             1100 Commerce Street, 3rd Floor                                              Dallas         TX    75202
                                                                                 Revenue Accounting Division-
  TX Comptroller of Public Accounts       State Comptroller of Public Accounts   Bankruptcy Section              PO Box 13258                                                                 Austin         TX    78711
  Equity Holders                          Strand Advisors, Inc.                                                  300 Crescent Court                 Suite 700                                 Dallas         TX    75201

  TX AG Office                            Texas Attorney Generals Office         Bankruptcy-Collections Division PO Box 12548                                                                 Austin         TX    78711-2548
  U.S. Department of the Treasury         US Department of the Treasury          Office of General Counsel       1500 Pennsylvania Avenue, NW                                                 Washington     DC    20220
                                                                                                                                                    Carvel State Office
  Delaware Division of Revenue            Zillah A. Frampton                     Bankruptcy Administrator        Delaware Division of Revenue       Building, 8th Floor   820 N. French Street Wilmington    DE    19801




Highland Capital Management, L.P.
Case No. 19-34054                                                                                               Page 1 of 1
Case 19-34054-sgj11 Doc 1761 Filed 01/15/21   Entered 01/15/21 20:56:02   Page 13 of 39



                                EXHIBIT E
                       Case 19-34054-sgj11 Doc 1761 Filed 01/15/21            Entered 01/15/21 20:56:02       Page 14 of 39
                                                                     Exhibit E
                                                                  Affected Parties
                                                             Served via First Class Mail
                     Description        CreditorName       CreditorNoticeName            Address1            City   State    Zip
                    Counsel to                                                    2525 McKinnon Street,
                    HarbourVest     Crowe & Dunlevy, P.C. Vickie L. Driver        Suite 425               Dallas    TX      75201
                                                          Erica S. Weisgerber,
                    Counsel to      Debevoise & Plimpton M. Natasha Labovitz,
                    HarbourVest     LLP                   Daniel E. Stroik        919 Third Avenue        New York NY       10022




Highland Capital Management, L.P.
Case No. 19-34054                                                   Page 1 of 1
Case 19-34054-sgj11 Doc 1761 Filed 01/15/21   Entered 01/15/21 20:56:02   Page 15 of 39



                                EXHIBIT F
                       Case 19-34054-sgj11 Doc 1761 Filed 01/15/21                 Entered 01/15/21 20:56:02         Page 16 of 39
                                                                          Exhibit F
                                                                       Affected Parties
                                                                  Served via First Class Mail
                 Description               CreditorName          CreditorNoticeName               Address1              City   State      Zip
                                                                D. Michael Lynn, John
                                                                Y. Bonds, III, John T.
          Counsel to James                                      Wilson, IV, Bryan C.       420 Throckmorton Street,
          Dondero                    Bonds Ellis Eppich Schafer Assink                     Suite 1000               Fort Worth TX      76102
          Counsel for the Dugaboy                               Douglas S. Draper,
          Investment Trust and Get   Heller, Draper & Horn,     Leslie A. Collins, Greta   650 Poydras Street, Suite New
          Good Trust                 L.L.C.                     M. Brouphy                 2500                      Orleans   LA      70130
          Counsel to CLO Holdco,     Kane Russell Coleman       Joseph M. Coleman,         901 Main Street, Suite
          Ltd.                       Logan PC                   John J. Kane               5200                      Dallas    TX      75242-1699




Highland Capital Management, L.P.
Case No. 19-34054                                                        Page 1 of 1
Case 19-34054-sgj11 Doc 1761 Filed 01/15/21   Entered 01/15/21 20:56:02   Page 17 of 39



                                EXHIBIT G
      Case 19-34054-sgj11 Doc 1761 Filed 01/15/21                                     Entered 01/15/21 20:56:02                    Page 18 of 39
                                                                          Exhibit G
                                                                       Affected Parties
                                                                   Served via Electronic Mail


                Description                        CreditorName                     CreditorNoticeName                               Email
 Counsel for Scott Ellington, Thomas
 Surgent, Frank Waterhouse, and Issac
 Leventon (the “Senior Employees”)           Baker & Mckenzie LLP          Debra A. Dandeneau                      debra.dandeneau@bakermckenzie.com
 Counsel for Scott Ellington, Thomas
 Surgent, Frank Waterhouse, and Issac
 Leventon (the “Senior Employees”)           Baker & Mckenzie LLP          Michelle Hartmann                  michelle.hartmann@bakermckenzie.com
                                                                                                              michael.lynn@bondsellis.com;
                                                                                                              john@bondsellis.com;
                                             Bonds Ellis Eppich Schafer D. Michael Lynn, John Y. Bonds, III,  joshua@bondsellis.com;
 Counsel for James Dondero                   Jones LLP                  Joshua N. Eppich, J. Robertson Clarke robbie.clarke@bondsellis.com
                                                                                                              martin.sosland@butlersnow.com;
 Counsel for Jefferies LLC                   Butler Snow LLP            Martin Sosland, Candice Carson        candice.carson@butlersnow.com
 Counsel for Pension Benefit Guaranty
 Corporation                                 Crowe & Dunlevy, P.C.         Vickie L. Driver                        vickie.driver@crowedunlevy.com
                                                                                                                   nlabovitz@debevoise.com;
                                                                      M. Natasha Labovitz, Erica S.                eweisgerber@debevoise.com;
 Counsel for Patrick Daugherty               Debevoise & Plimpton LLC Weisgerber, Daniel E. Stroik                 destroik@debevoise.com
 Counsel for HarbourVest, et al.             Dentons US LLP           Casey Doherty                                casey.doherty@dentons.com
                                                                                                                   patrick.maxcy@dentons.com;
 Counsel for Jefferies LLC                   Dentons US LLP                Patrick C. Maxcy, Lauren Macksoud,      lauren.macksoud@dentons.com
 Counsel for the Redeemer Committee of
 the Highland Crusader Fund                  Frost Brown Todd LLC          Mark A. Platt                           mplatt@fbtlaw.com
                                                                                                                   ddraper@hellerdraper.com;
 Counsel for the Dugaboy Investment          Heller, Draper & Horn,        Douglas S. Draper, Leslie A. Collins,   lcollins@hellerdraper.com;
 Trust and Get Good Trust                    L.L.C.                        Greta M. Brouphy                        gbrouphy@hellerdraper.com
 Counsel for the Redeemer Committee of
 the Highland Crusader Fund                  JENNER AND BLOCK, LLP Marc B. Hankin, Richard Levin                   MHankin@jenner.com
 Counsel for UBS Securities LLC and UBS
 AG, London Branch                           JENNER AND BLOCK, LLP Terri L. Mascherin                              TMascherin@jenner.com
 Counsel for Meta-e Discovery, LLC           K&L Gates LLP         A. Lee Hogewood, III                            Lee.hogewood@klgates.com
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., et al              K&L Gates LLP                 Artoush Varshosaz                       artoush.varshosaz@klgates.com
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., et al              K&L Gates LLP                 Stephen G. Topetzes                     stephen.topetzes@klgates.com
                                             Kane Russell Coleman                                                  jcoleman@krcl.com;
 Counsel to CLO Holdco, Ltd.                 Logan PC                      Joseph M. Coleman, John J. Kane         jkane@krcl.com
 Counsel for Acis Capital Management,
 L.P and Acis Capital Management GP,                                                                               andrew.clubok@lw.com;
 LLC                                         Latham & Watkins LLP          Andrew Clubok, Sarah Tomkowiak          sarah.tomkowiak@lw.com
 Counsel for the Redeemer Committee of                                                                             jeff.bjork@lw.com;
 the Highland Crusader Fund                  Latham & Watkins LLP          Jeffrey E. Bjork, Kimberly A. Posin     kim.posin@lw.com
 Attorneys for Dallas County,
 Counsel for Dallas County, City of Allen,
 Allen ISD, City of Richardson and           Linebarger Goggan Blair &                                             dallas.bankruptcy@publicans.com;
 Kaufman County                              Sampson LLP                   Laurie A. Spindler                      Laurie.Spindler@lgbs.com
                                             Loewinsohn Flegle Deary
 Counsel for Jack Yang and Brad Borud        Simon LLP                     Daniel P. Winikka                       danw@lfdslaw.com
 Counsel For The Official Committee Of       McCollom D'Emilio Smith       Thomas A. Uebler, Joseph L.             tuebler@mdsulaw.com;
 Unsecured Creditors                         Uebler LLC                    Christensen                             jchristensen@mdsulaw.com
 Counsel for Meta-e Discovery, LLC           Morrison Cohen LLP            Joseph T. Moldovan                      bankruptcy@morrisoncohen.com
                                             Munsch Hardt Kopf & Harr,                                             drukavina@munsch.com;
 Counsel for James Dondero                   P.C.                          Davor Rukavina, Julian P. Vasek         jvasek@munsch.com
                                             Office of the United States
 US Trustee for Northern District of TX      Trustee                       Lisa L. Lambert, Esq                    lisa.l.lambert@usdoj.gov
                                                                           C. Paul Chalmers, Charles L. Finke,
 Counsel for Pension Benefit Guaranty        Pension Benefit Guaranty      Lori A. Butler, Michael I. Baird,       baird.michael@pbgc.gov;
 Corporation                                 Corporation                   Faheem A. Mahmooth                      efile@pbgc.gov
 Attorneys for Dallas County,
 Counsel for Dallas County, City of Allen,
 Allen ISD, City of Richardson and
 Kaufman County                              Pronske & Kathman, P.C.       Jason P. Kathman                       jkathman@pronskepc.com
 Counsel for Jack Yang and Brad Borud        Rogge Dunn Group, PC          Brian P. Shaw                          shaw@roggedunngroup.com
 Counsel for Scott Ellington, Thomas                                                                              judith.ross@judithwross.com;
 Surgent, Frank Waterhouse, and Issac                                      Judith W. Ross, Frances A. Smith, Eric frances.smith@judithwross.com;
 Leventon (the “Senior Employees”)           Ross & Smith, PC              Soderlund                              eric.soderlund@judithwross.com




Highland Capital Management, L.P.
Case No. 19-34054                                                          Page 1 of 2
      Case 19-34054-sgj11 Doc 1761 Filed 01/15/21                                 Entered 01/15/21 20:56:02                  Page 19 of 39
                                                                        Exhibit G
                                                                     Affected Parties
                                                                 Served via Electronic Mail


               Description                     CreditorName                    CreditorNoticeName                               Email
 Counsel For The Official Committee Of                                 Matthew Clemente, Alyssa Russell,     mclemente@sidley.com;
 Unsecured Creditors                     Sidley Austin LLP             Dennis Twomey                          alyssa.russell@sidley.com;
                                                                                                             preid@sidley.com;
 Counsel For The Official Committee Of                               Penny P. Reid, Paige Holden              pmontgomery@sidley.com;
 Unsecured Creditors                     Sidley Austin LLP           Montgomery, Charles M. Person,          cpersons@sidley.com
 Counsel to the United States Internal   U.S. Department of Justice,
 Revenue Service                         Tax Division                David G. Adams                          david.g.adams@usdoj.gov
 Counsel for the Dugaboy Investment
 Trust and Get Good Trust                Umari Zugaro, PLLC            Basil A. Umari                        bumari@umari-zugaro.com

 Counsel to the United States Internal   US Attorney's Office for the
 Revenue Service                         Northern District of Texas   Erin Nearly Cox, Donna K. Webb         donna.webb@usdoj.gov
 Counsel for Scott Ellington, Thomas
 Surgent, Frank Waterhouse, and Issac    Wick Phillips Gould &                                               jason.rudd@wickphillips.com;
 Leventon (the “Senior Employees”)       Martin, LLP                   Jason M. Rudd, Lauren K. Drawhorn     lauren.drawhorn@wickphillips.com
 Counsel for Acis Capital Management,
 L.P and Acis Capital Management GP,                                                                         rpatel@winstead.com;
 LLC                                     Winstead PC                   Rakhee V. Patel, Annmarie Chiarello   achiarello@winstead.com




Highland Capital Management, L.P.
Case No. 19-34054                                                       Page 2 of 2
Case 19-34054-sgj11 Doc 1761 Filed 01/15/21   Entered 01/15/21 20:56:02   Page 20 of 39



                                EXHIBIT H
                                    Case 19-34054-sgj11 Doc 1761 Filed 01/15/21                                  Entered 01/15/21 20:56:02                 Page 21 of 39
                                                                                                    Exhibit H
                                                                                                 Affected Parties
                                                                                            Served via First Class Mail


                 Description                        CreditorName                    CreditorNoticeName                         Address1                   Address2          City          State    Zip
  Counsel for Scott Ellington, Thomas
  Surgent, Frank Waterhouse, and Issac
  Leventon (the “Senior Employees”)           Baker & Mckenzie LLP         Debra A. Dandeneau                       452 Fifth Ave                                      New York      NY           10018
  Counsel for Scott Ellington, Thomas
  Surgent, Frank Waterhouse, and Issac
  Leventon (the “Senior Employees”)           Baker & Mckenzie LLP         Michelle Hartmann                        1900 North Pearl                 Suite 1500        Dallas        TX           75201

                                              Bonds Ellis Eppich Schafer   D. Michael Lynn, John Y. Bonds, III,  420 Throckmorton Street, Suite
  Counsel for James Dondero                   Jones LLP                    Joshua N. Eppich, J. Robertson Clarke 1000                                                  Fort Worth    TX           76102
  Counsel for Jefferies LLC                   Butler Snow LLP              Martin Sosland, Candice Carson        2911 Turtle Creek Blvd.        Suite 1400             Dallas        TX           75219
  Counsel for Pension Benefit Guaranty                                                                           2525 McKinnon Street, Suite
  Corporation                                 Crowe & Dunlevy, P.C.        Vickie L. Driver                      425                                                   Dallas        TX           75201
                                                                           M. Natasha Labovitz, Erica S.
  Counsel for Patrick Daugherty               Debevoise & Plimpton LLC     Weisgerber, Daniel E. Stroik          919 Third Avenue                                      New York      NY           10022
                                                                                                                 1221 McKinney Street, Suite                                                      77010-
  Counsel for HarbourVest, et al.             Dentons US LLP               Casey Doherty                         1900                                                  Houston       TX           2006
                                                                                                                 233 South Wacker Drive, Suite                                                    60606-
  Counsel for Jefferies LLC                   Dentons US LLP               Patrick C. Maxcy, Lauren Macksoud,    5900                                                  Chicago       IL           6361
  Counsel for the Redeemer Committee of                                                                          2101 Cedar Springs Road, Suite
  the Highland Crusader Fund                  Frost Brown Todd LLC         Mark A. Platt                         900                                                   Dallas        TX           75201
  Counsel for the Dugaboy Investment Trust    Heller, Draper & Horn,       Douglas S. Draper, Leslie A. Collins,
  and Get Good Trust                          L.L.C.                       Greta M. Brouphy                      650 Poydras Street, Suite 2500                        New Orleans   LA           70130
  Counsel for the Redeemer Committee of                                                                                                                                                           10022-
  the Highland Crusader Fund                  JENNER AND BLOCK, LLP Marc B. Hankin, Richard Levin                   919 Third Avenue                                   New York      NY           3908
  Counsel for UBS Securities LLC and UBS                                                                                                                                                          60654-
  AG, London Branch                           JENNER AND BLOCK, LLP Terri L. Mascherin                              353 North Clark Street                             Chicago       IL           3456
                                                                                                                    4350 Lassiter at North Hills
  Counsel for Meta-e Discovery, LLC       K&L Gates LLP                    A. Lee Hogewood, III                     Ave., Suite 300                                    Raleigh       NC           27609
  Counsel for Highland Capital Management
  Fund Advisors, L.P., NexPoint Advisors,
  L.P., et al                             K&L Gates LLP                    Artoush Varshosaz                        1717 Main Street, Suite 2800                       Dallas        TX           75201
  Counsel for Highland Capital Management
  Fund Advisors, L.P., NexPoint Advisors,                                                                                                                                                         20006-
  L.P., et al                             K&L Gates LLP                    Stephen G. Topetzes                      1601 K Street, NW                                  Washington    DC           1600
                                          Kane Russell Coleman                                                                                       Bank of America
  Counsel to CLO Holdco, Ltd.             Logan PC                         Joseph M. Coleman, John J. Kane          901 Main Street, Suite 5200      Plaza             Dallas        TX           75202

  Counsel for Acis Capital Management, L.P                                                                          555 Eleventh Street, NW, Suite
  and Acis Capital Management GP, LLC         Latham & Watkins LLP         Andrew Clubok, Sarah Tomkowiak           1000                                               Washington    DC           20004
  Counsel for the Redeemer Committee of                                                                             355 South Grand Avenue, Suite
  the Highland Crusader Fund                  Latham & Watkins LLP         Jeffrey E. Bjork, Kimberly A. Posin      100                                                Los Angeles   CA           90071
  Attorneys for Dallas County,
  Counsel for Dallas County, City of Allen,
  Allen ISD, City of Richardson and           Linebarger Goggan Blair &
  Kaufman County                              Sampson LLP                  Laurie A. Spindler                       2777 N. Stemmons Freeway         Suite 1000        Dallas        TX           75207
                                              Loewinsohn Flegle Deary
  Counsel for Jack Yang and Brad Borud        Simon LLP                    Daniel P. Winikka                        12377 Merit Drive, Suite 900                       Dallas        TX           75251




Highland Capital Management, L.P.
Case No. 19-34054                                                                                  Page 1 of 2
                                 Case 19-34054-sgj11 Doc 1761 Filed 01/15/21                                   Entered 01/15/21 20:56:02                     Page 22 of 39
                                                                                                     Exhibit H
                                                                                                  Affected Parties
                                                                                             Served via First Class Mail


                Description                          CreditorName                   CreditorNoticeName                          Address1                    Address2                City        State    Zip
  Counsel For The Official Committee Of       McCollom D'Emilio Smith       Thomas A. Uebler, Joseph L.                                                2751 Centerville
  Unsecured Creditors                         Uebler LLC                    Christensen                              Little Falls Centre Two           Road, Suite 401      Wilmington     DE           19808
  Counsel for Meta-e Discovery, LLC           Morrison Cohen LLP            Joseph T. Moldovan                       909 Third Avenue                                       New York       NY           10022
                                              Munsch Hardt Kopf & Harr,                                                                                                                                 75202-
  Counsel for James Dondero                   P.C.                          Davor Rukavina, Julian P. Vasek          3800 Ross Tower                   500 N. Akard Street Dallas          TX           2790
                                              Office of the United States                                            1100 Commerce Street, Room        Earle Cabell Federal
  US Trustee for Northern District of TX      Trustee                       Lisa L. Lambert, Esq                     976                               Building             Dallas         TX           75242
                                                                            C. Paul Chalmers, Charles L. Finke,
  Counsel for Pension Benefit Guaranty        Pension Benefit Guaranty      Lori A. Butler, Michael I. Baird, Faheem
  Corporation                                 Corporation                   A. Mahmooth                              1200 K Street, N.W.                                    Washington     D.C.         20005
  Attorneys for Dallas County,
  Counsel for Dallas County, City of Allen,
  Allen ISD, City of Richardson and
  Kaufman County                              Pronske & Kathman, P.C.       Jason P. Kathman                         2701 Dallas Pkwy, Suite 590                            Plano          TX           75093

  Counsel for Jack Yang and Brad Borud        Rogge Dunn Group, PC          Brian P. Shaw                            500 N. Akard Street, Suite 1900                        Dallas         TX           75201
  Counsel for Scott Ellington, Thomas
  Surgent, Frank Waterhouse, and Issac                                      Judith W. Ross, Frances A. Smith, Eric   700 North Pearl Street, Suite
  Leventon (the “Senior Employees”)           Ross & Smith, PC              Soderlund                                1610                                                   Dallas         TX           75201
  Counsel For The Official Committee Of                                     Matthew Clemente, Alyssa Russell,
  Unsecured Creditors                         Sidley Austin LLP             Dennis Twomey                            One South Dearborn Street                              Chicago        IL           60603
  Counsel For The Official Committee Of                                     Penny P. Reid, Paige Holden              2021 McKinney Avenue Suite
  Unsecured Creditors                         Sidley Austin LLP             Montgomery, Charles M. Person,           2000                                                   Dallas         TX           75201
  Counsel to the United States Internal       U.S. Department of Justice,
  Revenue Service                             Tax Division                David G. Adams                             717 N. Harwood St., Suite 400                          Dallas         TX           75201
  Counsel for the Dugaboy Investment Trust
  and Get Good Trust                          Umari Zugaro, PLLC            Basil A. Umari                           1403 Eberhard                                          Houston        TX           77019

  Counsel to the United States Internal       US Attorney's Office for the
  Revenue Service                             Northern District of Texas   Erin Nearly Cox, Donna K. Webb            1100 Commerce St. Suite 300                            Dallas         TX           75242
  Counsel for Scott Ellington, Thomas
  Surgent, Frank Waterhouse, and Issac        Wick Phillips Gould &                                                  3131 McKinney Avenue, Suite
  Leventon (the “Senior Employees”)           Martin, LLP                   Jason M. Rudd, Lauren K. Drawhorn        100                                                    Dallas         TX           75204

  Counsel for Acis Capital Management, L.P                                                                                                             2728 N. Harwood
  and Acis Capital Management GP, LLC      Winstead PC                      Rakhee V. Patel, Annmarie Chiarello      500 Winstead Building             Street               Dallas         TX           75201




Highland Capital Management, L.P.
Case No. 19-34054                                                                                   Page 2 of 2
Case 19-34054-sgj11 Doc 1761 Filed 01/15/21   Entered 01/15/21 20:56:02   Page 23 of 39



                                EXHIBIT I
     Case 19-34054-sgj11 Doc 1761 Filed 01/15/21             Entered 01/15/21 20:56:02         Page 24 of 39
                                                    Exhibit I
                                                Affected Parties
                                            Served via Electronic Mail
                CreditorName               CreditorNoticeName                           Email
         CLO Holdco, Ltd.              Myers Bigel P.A.                  gscott@myersbigel.com
         HarbourVest, et al.           Crowe & Dunlevy, P.C.             vickie.driver@crowedunlevy.com
                                                                         nlabovitz@debevoise.com;
                                                                         eweisgerber@debevoise.com;
         HarbourVest, et al.           Debevoise & Plimpton LLP          destroik@debevoise.com
         Highland Capital Management
         Services, Inc.                Attn Director or Officer          fwaterhouse@highlandcapital.com
         Highland CLO Funding Ltd.     King & Spalding LLP               pbessette@kslaw.com
         JHT Holdings, Inc.            Attn: Christopher Reehl           creehl@jhtholdings.com

         PAUS2 (Investments) GP Ltd. Attn: Eric Pedde                    Eric.pedde@aimco.alberta.ca




Highland Capital Management, L.P.
Case No. 19-34054                                   Page 1 of 1
Case 19-34054-sgj11 Doc 1761 Filed 01/15/21   Entered 01/15/21 20:56:02   Page 25 of 39



                                EXHIBIT J
                               Case 19-34054-sgj11 Doc 1761 Filed 01/15/21                            Entered 01/15/21 20:56:02                   Page 26 of 39
                                                                                          Exhibit J
                                                                                       Affected Parties
                                                                                   Served via Overnight Mail

           CreditorName                 CreditorNoticeName                  Address1                      Address2                Address3                 City      State      Zip       Country

  American Banknote Corporation Attention: Patrick J. Gentile     560 Sylvan Avenue                                                               Englewood Cliffs NJ        07632
                                                                  4530 Wisconsin Avenue,
  Carey Holdings, Inc.              Attention: General Counsel    N.W., 5th Floor                                                                 Washington         DC      20016
  Cornerstone Healthcare Group
  Holding, Inc.                     Attn: Michael Brohm           13455 Noel Road, Suite 1320                                                     Dallas             TX      75240
                                    Attn: Steve Ellman and Bob    Ellman Management Group,    4040 E. Camelback
  ENA Capital, LLC                  Kauffman                      Inc.                        Road, Suite 250                                     Phoenix            AZ      85018
                                                                                              Rakhee V. Patel, Phillip        2728 N. Harwood
  Hewett’s Island CLO 1-R, Ltd.     c/o Acis Capital Management   Winstead PC                 Lamberson                       Street, Suite 500   Dallas             TX      75201
                                                                                              John E. Lucian, Josef           1201 N. Market
  Hewett’s Island CLO 1-R, Ltd.     c/o Acis Capital Management   Blank Rome LLP              W. Mintz                        Street, Suite 800   Wilmington         DE      19801
                                                                                              500 West 2nd St., Suite
  Highland CLO Funding Ltd.         King & Spalding LLP           Paul R. Bessette            1800                                                Austin             TX      78701-4684
                                                                  First Floor, Dorey Court,                                                                                               Channel
  Highland CLO Funding, Ltd                                       Admiral Park                St Peter Port                                       Guernsey                   GY1 6HJ      Islands

  JHT Holdings, Inc.                Attn: Christopher Reehl       10801 Corporate Drive             PO Box 581025                                 Pleasant Prairie   WI      53158
                                                                  c/o Alberta Investment            1100-10830 Jasper
  PAUS2 (Investments) GP Ltd.       Attn: Eric Pedde              Management Corporation            Avenue                                        Edmonton           AB      T5J2B3       Canada
  Petrocap Incentive Partners III                                 Petrocap Incentive Holdings       3333 Lee Parkway, Suite
  GP, LLC                           Attn: Lane Britain            III, LP                           750                                           Dallas             TX      75219
                                                                  Petrocap Incentive Partners II,   3333 Lee Parkway, Suite
  Petrocap Partners II GP, LLC      Attn: Lane Britain            LP                                750                                           Dallas             TX      75219

  Progenics Pharmaceuticals, Inc. Attn: CEO                       777 Old Saw Mill Road                                                           Tarrytown          NY      10591




Highland Capital Management, L.P.
Case No. 19-34054                                                                          Page 1 of 1
Case 19-34054-sgj11 Doc 1761 Filed 01/15/21   Entered 01/15/21 20:56:02   Page 27 of 39



                                EXHIBIT K
                       Case 19-34054-sgj11 Doc 1761 Filed 01/15/21                Entered 01/15/21 20:56:02         Page 28 of 39
                                                                         Exhibit K
                                                                      Affected Parties
                                                                 Served via First Class Mail
                      CreditorName                CreditorNoticeName               Address1                Address2       City   State    Zip
                                                                                                      13455 Noel Road,
              Hewett’s Island CLO 1-R, Ltd.    c/o Acis Capital Management   Two Galleria Tower       Suite 1300         Dallas TX       75240
                                               Attn Highland Capital
                                               Management, L.P. as sole                               13455 Noel Road,
              HFP GP, LLC                      member                        Two Galleria Tower       Suite 1300         Dallas TX       75240
                                               Attn Highland Capital
                                               Management, L.P. as sole      300 Crescent Court Ste
              HFP GP, LLC                      member                        700                                         Dallas TX       75201
              Highland Capital Insurance                                                              13455 Noel Road,
              Solutions GP, LLC                                              Two Galleria Tower       Suite 1300         Dallas TX       75240
              Highland Capital Insurance
              Solutions LP                                                   300 Crescent Ct          Ste 700            Dallas TX       75201
              Highland Capital Management                                                             13455 Noel Road,
              Services, Inc.                                                 Two Galleria Tower       Suite 1300         Dallas TX       75240
              Highland Capital Management                                    300 Crescent Court,
              Services, Inc.                                                 Suite 700                                   Dallas TX       75201
              Highland CDO Opportunity                                                                13455 Noel Road,
              Fund GP, LLC                                                   Two Galleria Tower       Suite 1300         Dallas TX       75240
              Highland CLO Funding Ltd                                       300 Crescent Ct          Ste 700            Dallas TX       75201
              Highland Credit Opportunities                                                           13455 Noel Road,
              CDO GP, LLC                                                    Two Galleria Tower       Suite 1300         Dallas TX       75240
              Highland Dynamic Income                                                                 13455 Noel Road,
              Fund GP, LLC                                                   Two Galleria Tower       Suite 1300         Dallas TX       75240
              Highland Employee Retention
              Assets LLC                                                     13455 Noel Rd            Ste 800            Dallas TX       75240
              Highland Employee Retention                                                             13455 Noel Road,
              Assets, LLC                   Attn James Dondero               Two Galleria Tower       Suite 1300         Dallas TX       75240
                                                                                                      13455 Noel Road,
              Highland Fund Holdings, LLC                                    Two Galleria Tower       Suite 1300         Dallas TX       75240
                                                                                                      13455 Noel Road,
              Highland GP Holdings LLC                                       Two Galleria Tower       Suite 1300         Dallas TX       75240
              Highland Multi Strategy Credit                                                          13455 Noel Road,
              Fund GP, L.P.                                                  Two Galleria Tower       Suite 1300         Dallas TX       75240
              Highland Multi-Strategy Fund                                                            13455 Noel Road,
              GP, L.P.                                                       Two Galleria Tower       Suite 1300         Dallas TX       75240




Highland Capital Management, L.P.
Case No. 19-34054                                                       Page 1 of 2
                       Case 19-34054-sgj11 Doc 1761 Filed 01/15/21            Entered 01/15/21 20:56:02        Page 29 of 39
                                                                     Exhibit K
                                                                  Affected Parties
                                                             Served via First Class Mail
                      CreditorName             CreditorNoticeName              Address1               Address2       City   State    Zip
              Highland Multi-Strategy Master                                                     13455 Noel Road,
              Fund, L.P.                                                Two Galleria Tower       Suite 1300         Dallas TX       75240
              Highland Principal                                                                 13455 Noel Road,
              Opportunities GP, LLC                                     Two Galleria Tower       Suite 1300         Dallas TX       75240
              Highland Restoration Capital                                                       13455 Noel Road,
              Partners GP, LLC                                          Two Galleria Tower       Suite 1300         Dallas TX       75240
              Highland Select Equity Fund                                                        13455 Noel Road,
              GP, LLC                                                   Two Galleria Tower       Suite 1300         Dallas TX       75240
                                                                        300 Crescent Court,
              LEE BLACKWELL PARKER, III                                 Suite 700                                   Dallas TX       75201
                                            c/o Highland Capital                                 13455 Noel Road,
              Penant Management GP, LLC Management, L.P.                Two Galleria Tower       Suite 1300         Dallas TX       75240
                                            c/o Highland Capital        300 Crescent Court Ste
              Penant Management GP, LLC Management, L.P.                700                                         Dallas TX       75201
              Red River CLO Ltd.; Highland
              Special Opportunities Holding
              Company; U.S. Bank National Highland Special Opp.         2 Galleria Towers
              Association                   Holding Company             13455 Noel Road          Suite 1300         Dallas TX       75240
              Strand Advisors Inc.                                      300 Crescent Court                          Dallas TX       75201




Highland Capital Management, L.P.
Case No. 19-34054                                                   Page 2 of 2
Case 19-34054-sgj11 Doc 1761 Filed 01/15/21   Entered 01/15/21 20:56:02   Page 30 of 39



                                EXHIBIT L
     Case 19-34054-sgj11 Doc 1761 Filed 01/15/21            Entered 01/15/21 20:56:02   Page 31 of 39
                                                   Exhibit L
                                                Affected Parties
                                            Served via Electronic Mail
                                    CreditorName                    Email

                            HARBOURVEST 2017
                            GLOBAL AIF L.P.             mpugatch@harbourvest.com
                            HARBOURVEST 2017
                            GLOBAL FUND L.P.            mpugatch@harbourvest.com
                            HARBOURVEST DOVER
                            STREET IX INVESTMENT        mpugatch@harbourvest.com
                            HARBOURVEST SKEW
                            BASE AIF L.P.               mpugatch@harbourvest.com
                            HV INTERNATIONAL VIII
                            SECONDARY L.P.              mpugatch@harbourvest.com




Highland Capital Management, L.P.
Case No. 19-34054                                  Page 1 of 1
Case 19-34054-sgj11 Doc 1761 Filed 01/15/21   Entered 01/15/21 20:56:02   Page 32 of 39



                                EXHIBIT M
                                      Case 19-34054-sgj11 Doc 1761 Filed 01/15/21                                     Entered 01/15/21 20:56:02                     Page 33 of 39
                                                                                                         Exhibit M
                                                                                                      Affected Parties
                                                                                                  Served via Overnight Mail


              CreditorName                    CreditorNoticeName                   Address1                     Address2                Address3                    City        State         Zip       Country
                                         Aberdeen Loan Funding, Ltd.
 Aberdeen Loan Funding, Ltd. and State   c/o Walkers SPV Limited,                                                                                                                                     Cayman
 Street Bank and Trust Company           Walker House                    87 Mary Street                                                                   George Town      Grand Cayman KY1-9902      Islands
 Aberdeen Loan Funding, Ltd. and State   State Street Bank and Trust
 Street Bank and Trust Company           Company                         200 Clarendon St                                        Mail Code: EUC 108       Boston           MA              02116
 American Banknote Corporation                                           PO BOX 1931                                                                      Columbia         TN              38402
 Brentwood CLO Ltd., et al.              Brentwood CLO Ltd et al         Joseph E Bain                   Jones Walker LLP        811 Main St Suite 2900   Houston          TX              77002      US
                                                                                                          Queensgate House,
 Brentwood CLO, Ltd.; Investors Bank &   Brentwood CLO, Ltd. c/o                                         South Church Street,                                                                         Cayman
 Trust Company                           Maples Finance Limited          P.O. Box 1093GT                 George Town             The Directors            Grand Cayman     Cayman Island              Island
 Brentwood CLO, Ltd.; Investors Bank &   Investors Bank & Trust                                                                  CDO Services -
 Trust Company                           Company                         200 Claredon Street                                     Brentwood CLO, Ltd                        MA              02116
 CenturyLink Communications, LLC                                         1801 California Street                                                           Denver           CO              80202
                                                                                                                                 Managing Director,
 Citigroup Financial Products Inc.;                                                                                              Global Structured Credit
 Citigroup Global Markets Inc.           Citigroup Global Markets Inc.   390 Greenwich Street            4th Floor               Products                                  NY              10013
                                                                                                         Kane Russell Coleman    901 Main Street Suite
 CLO Holdco, Ltd.                        CLO Holdco Ltd                  John J Kane                     Logan PC                5200                     Dallas           TX              75202      US
                                                                                                         4140 Park Lake Ave,
 CLO Holdco, Ltd.                        Myers Bigel P.A.                Grant Scott, Director           Ste 600                                          Raleigh          NC              27612
                                                                                                                                                                                                      Cayman
 CLO Holdco, Ltd.                                                        190 Elgin Avenue                George Town             Grand Cayman                                              KY1‐9005   Islands
 Cornerstone Healthcare Group Holding
 Inc                                     David Smith                     3030 Ross Ave                   Ste 5400                                         Dallas           TX              75201
 DUO Security                                                            170 West Tasman Dr                                                               San Jose         CA              95134
                                         Eastland CLO Ltd.
                                         c/o/ Ogier Fiducuiary Services                                  Queensgate House,                                George Town,                                Cayman
 Eastland CLO, Ltd.                      (Cayman) Limited               P.O. Box 1093GT                  South Church Street     The Directors            Grand Cayman                     KY1-1108   Islands
                                         Eastland CLO Ltd.
 Eastland CLO, Ltd. and Investors Bank   c/o Ogier Fiduciary Services                                                            The Directors-Eastland                                               Cayman
 and Trust Company                       (Cayman) Limited               P.O. Box 1234                    Queensgate House        CLO, Ltd.                George Town      Grand Cayman KY1-1108      Islands

                                         Investors Bank and Trust
 Eastland CLO, Ltd. and Investors Bank   Company (Attn: CDO Services
 and Trust Company                       Group; Ref: Eastland CLO    200 Clarendon St                                            Mail Code: EUC 108       Boston           MA              02116
                                                                                                                                 Worldwide Securities
                                                                                                                                 Services - Gleneagles
 Gleneagles CLO, Ltd.; JPMorgan Chase JPMorgan Chase Bank,                                                                       CLO, Ltd. Telecopy:
 Bank, National Association           National Association               600 Travis                      50th Floor              (713) 216-2101           Houston          TX              77002
 GoDaddy                                                                 14455 N. Hayden Rd.             Ste. 219                                         Scottsdale       AZ               85260
                                      Grayson CLO Ltd.
                                      c/o/ Ogier Fiducuiary Services                                     Queensgate House,                                George Town,                                Cayman
 Grayson CLO, Ltd.                    (Cayman) Limited                   P.O. Box 1093GT                 South Church Street     The Directors            Grand Cayman                                Islands

                                         Investors Bank and Trust
 Grayson CLO, Ltd.; Investors Bank &     Company c/o Ogier Fiduciary                                     Queensgate House        The Directors - Grayson                                              Cayman
 Trust Company                           Services (Cayman) Limited       P.O. Box 1234                   South Church Street     CLO, Ltd.               George Town       Grand Cayman KY1-1108      Islands
 Greenbriar CLO, Ltd. and State Street   Greenbriar CLO, Ltd.                                            Boundary Hall Cricket                                                                        Cayman
 Bank and Trust Company                  c/o Maples Finance Limited      P.O.Box 1093GT                  Square                                           George Town      Grand Cayman KY1-9902      Islands




Highland Capital Management, L.P.
Case No. 19-34054                                                                                       Page 1 of 5
                                    Case 19-34054-sgj11 Doc 1761 Filed 01/15/21                                      Entered 01/15/21 20:56:02                 Page 34 of 39
                                                                                                        Exhibit M
                                                                                                     Affected Parties
                                                                                                 Served via Overnight Mail


              CreditorName                    CreditorNoticeName                 Address1                      Address2               Address3                 City        State         Zip       Country
                                         State Street Bank and Trust
 Greenbriar CLO, Ltd. and State Street   Company (Attn: CDO Services
 Bank and Trust Company                  Group                        200 Clarendon St                                         Mail Code: EUC 108     Boston          MA              02116
                                         HarbourVest 2017 Global AIF                                    Debevoise and Plimpton
 HarbourVest 2017 Global AIF L.P.        LP                           Attn Erica Weisgerber             LLP                    919 Third Avenue       New York        NY              10022      US
                                         HarbourVest 2017 Global AIF
 HarbourVest 2017 Global AIF L.P.        LP                           co HarbourVest Partners LLC       One Financial Center                          Boston          MA              02111      US
 HARBOURVEST 2017 GLOBAL AIF                                          One Financial Centre, 44th
 L.P.                                                                 Floor                                                                           Boston          MA              02111-
                                         HarbourVest 2017 Global Fund                                   Debevoise and Plimpton
 HarbourVest 2017 Global Fund L.P.       LP                           Attn Erica Weisgerber             LLP                    919 Third Avenue       New York        NY              10022      US
                                         HarbourVest 2017 Global Fund
 HarbourVest 2017 Global Fund L.P.       LP                           co HarbourVest Partners LLC       One Financial Center                          Boston          MA              02111      US
 HARBOURVEST 2017 GLOBAL FUND                                         One Financial Centre, 44th
 L.P.                                                                 Floor                                                                           Boston          MA              02111-
 HarbourVest Dover Street IX Investment HarbourVest Dover Street IX
 L.P.                                    Investment LP                co HarbourVest Partners LLC       One Financial Center                          Boston          MA              02111      US
 Harbourvest Dover Street IX Investment,                              One Financial Centre, 44th
 LP                                                                   Floor                                                                           Boston          MA              02111-
                                                                      One Financial Centre, 44th
 HARBOURVEST SKEW BASE AIF L.P.                                       Floor                                                                           Boston          MA              02111-
                                                                                                        2525 McKinnon Street,
 HarbourVest, et al.                      Crowe & Dunlevy, P.C.          Vickie L. Driver               Suite 425                                     Dallas          TX              75201
                                                                         Erica S. Weisgerber, M.
                                                                         Natasha Labovitz, Daniel E.
 HarbourVest, et al.                      Debevoise & Plimpton LLP       Stroik                         919 Third Avenue                              New York        NY              10022

 Highland CDO and Structured Products
 Fund, Ltd.; Citigroup Financial Products Citigroup Financial Products
 Inc.; JPMorgan Chase Bank                Inc.                           390 Greenwich Street                                   Doug Warren           New York        NY              10013

 Highland CDO and Structured Products
 Fund, Ltd.; Citigroup Financial Products
 Inc.; JPMorgan Chase Bank                JPMorgan Chase Ban             600 Travis Street              50th Floor              ITS-Greg Sheehan                      TX              77002

 Highland CDO Opportunity Fund, Ltd.;
 IXIS Financial Products Inc.; JPMorgan
 Chase Bank, National Association         JPMorgan Chase Bank            600 Travis Street              50th Floor              WSS-Greg Sheehan                      TX              77002
                                                                                                        Ugland House South                                                                       Grand
 Highland Loan Fund, Ltd. et al                                          PO Box 309                     Church Street           Grand Cayman          Cayman Island                   KY1-1104   Cayman
 Highland Multi Strategy Credit Fund GP   c o The Corporation Trust
 LP                                       Company                        1209 Orange St                                                               Wilmington      DE              19801

 Highland Park CDO I, Ltd.                Moody's Investors Service, Inc. 99 Church Street                                                             New York       NY              10041
                                                                                                                                Commercial Mortgage
                                        Standard & Poor's Ratings                                                               Surveillance Group and
 Highland Park CDO I, Ltd.              Services                       55 Water Street                  41 st Floor             CDO Surveillance       New York       NY              10041
 Highland Park CDO I, Ltd.; The Bank of                                                                  Queensgate House,
 New York Trust Company, National       Highland Park CDO I, Ltd.: c/o                                  South Church Street,                                                                     Cayman
 Association                            Maples Finance Limited         P.O. Box 1093GT                  George Town             The Directors                         Cayman Island              Island




Highland Capital Management, L.P.
Case No. 19-34054                                                                                      Page 2 of 5
                                    Case 19-34054-sgj11 Doc 1761 Filed 01/15/21                                     Entered 01/15/21 20:56:02                 Page 35 of 39
                                                                                                       Exhibit M
                                                                                                    Affected Parties
                                                                                                Served via Overnight Mail


               CreditorName                  CreditorNoticeName                   Address1                       Address2           Address3                  City        State         Zip         Country
 Highland Park CDO I, Ltd.; The Bank of
 New York Trust Company, National       The Bank of New York Trust
 Association                            Company, National Association    601 Travis                    16th Fl                                       Houston         TX                   77002
 Highland Restoration Capital Partners                                                                                                                                                            Cayman
 Offshore LP                            c o Intertrust Cayman            190 Elgin Ave                 George Town                                   Grand Cayman                    KY1-9005     Islands
 HV INTERNATIONAL VIII SECONDARY                                         One Financial Centre, 44th
 L.P.                                                                    Floor                                                                       Boston          MA              02111-
 Intex Solutions, Inc.                                                   110 A Street                                                                Needham         MA              02494
                                         Jasper CLO Ltd. c/o Maples       Queensgate House, South                                                                                                 Cayman
 Jasper CLO Ltd.                        Finance Limited                  Church Street, George Town                          P.O. Box 1093GT         Grand Cayman    Cayman Island                Island
                                                                                                                             Worldwide Securities
                                                                                                                             Services - Jasper CLO
 Jasper CLO Ltd.                         JPMorgan Chase Bank             600 Travis Street             50th Floor            Ltd.                    Houston         TX              77002
 Jasper CLO Ltd.; JPMorgan Chase          Jasper CLO Ltd. c/o Maples      Queensgate House, South                                                                                                 Cayman
 Bank, National Association              Finance Limited                 Church Street, George Town                          P.O. Box 1093GT         Grand Cayman    Cayman Island                Island
 Jasper CLO Ltd; MMP-5 Funding, LLC;                                     PO Box 1234 Queengate                                                                                                    Cayman
 and IXIS Financial Products Inc.        Jasper CLO Ltd.                 House                         South Church Street    The Directors          Grand Cayman    Cayman Island                Island
                                                                                                                             Worldwide Securities
                                                                                                                             Services-Liberty CLO,
 Liberty CLO Ltd.                        JPMorgan Chase Bank             600 Travis Street             50th Floor            Ltd.                                    TX              77002
                                         Liberty CLO, Ltd. c/o Walkers   Walker House, PO Box          George Town, Grand                                                                         Cayman
 Liberty CLO Ltd.                        SPV Limited                     908GT, Mary Street            Cayman                The Directors           Grand Cayman    Cayman Island                Island
 Mxtoolbox                                                               12710 Research Blvd           Ste 225                                       Austin          TX            78759
 Onelogin                                                                848 Battery Street                                                          San Francisco   CA            94111
 Pam Capital Funding LP/Ranger Asset                                                                                                                                                              Grand
 Mgt LP                                                                  PO Box 309                                                                  Cayman Island                   KY1-1104     Cayman
 Pamco Cayman Ltd./Ranger Asset Mgt                                                                                                                                                               Grand
 LP                                                                      PO Box 309                                                                  Cayman Island                   KY1-1104     Cayman
 QUEST IRA, INC., FBO HUNTER
 COVITZ, ACCT. # x9811                                                   17171 Park Row #100                                                         Houston         TX              77084
 QUEST IRA, INC., FBO JON
 POGLITSCH, ACCT. # x0612                                                17171 Park Row #100                                                         Houston         TX              77084
 QUEST IRA, INC., FBO LEE B.
 PARKER III, ACCT. # x8311                                               17171 Park Row #100                                                         Houston         TX              77084
 QUEST IRA, INC., FBO NEIL DESAI,
 ACCT. # x9211                                                           17171 Park Row #100                                                         Houston         TX              77084
 Red River CLO Ltd c/o Ogier Fiduciary                                                                 Queensgate House                                                                           Cayman
 Services (Cayman) Limited               Attention: The Directors        P.O.Box 1234,                 South Church Street   George Town             Grand Cayman                    KY1-1108     Islands

                                         U.S. Bank National Association
                                         Corportate Trust Services/CDO One Federal Street, Third
 Red River CLO Ltd. et al                Department                     Floor                                                                        Boston          MA              02110-
 Red River CLO Ltd.; Grand Central                                                                                           CDO Trust Services -
 Asset Trust                             LaSalle Bank N.A.               181 West Madison Street       Suite 3200            Janet Haaek             Chicago         IL              60602
 Red River CLO Ltd.; Grand Central       LaSalle Bank N.A., as                                                               CDO Trust Services -
 Asset Trust                             Collateral Administrator        181 West Madison Street       Suite 3200            Roy Hykal               Chicago         IL              60602
 Red River CLO Ltd.; Grand Central       U.S. Bank, National
 Asset Trust                             Association                     One Federal Street            3rd Floor             Mr. Jackson Carneiro    Boston          MA              02110




Highland Capital Management, L.P.
Case No. 19-34054                                                                                     Page 3 of 5
                                    Case 19-34054-sgj11 Doc 1761 Filed 01/15/21                                       Entered 01/15/21 20:56:02                     Page 36 of 39
                                                                                                         Exhibit M
                                                                                                      Affected Parties
                                                                                                  Served via Overnight Mail


              CreditorName                     CreditorNoticeName                   Address1                    Address2                Address3                    City        State         Zip         Country
 Red River CLO Ltd.; Highland Special
 Opportunities Holding Company; U.S.       LaSalle Bank N.A., as                                                                 CDO Trust Services -
 Bank National Association                 Collateral Administrator       181 West Madison Street        Suite 3200              Maciej Zurawski           Chicago         IL              60602
 Red River CLO Ltd.; Highland Special
 Opportunities Holding Company; U.S.       U.S. Bank, National
 Bank National Association                 Association                    One Federal Street             Third Floor             Mr. Jackson Carneiro      Boston          MA              02110
 Red River CLO Ltd.; MMP-5 Funding,
 LLC; IXIS Financial Products Inc.         IXIS Financial Products Inc.   9 West 57th Street             36th Floor                                        New York        NY              10019
 Red River CLO Ltd.; MMP-5 Funding,        MMP-5 Funding, LLC
 LLC; IXIS Financial Products Inc.                                        120 White Plains Road          Suite 115                                         Tarrytown       NY              10591
                                           Red River CLO Ltd. Address:
                                           c/o Ogier Fiduciary Services
 Red River CLO Ltd.; U.S. Bank National (Cayman) Limited                                                 Queensgate House                                                                               Cayman
 Association; IXIS Financial Products Inc.                                P.O. Box 1234                  South Church Street     Red River CLO Ltd.        George Town     Grand Cayman KY1-1108        Islands
                                           Red River CLO Ltd.
                                           c/o Ogier Fiduciary Services                                  Queensgate House,                                George Town,                                  Cayman
 Red River CLO, Ltd.                       (Cayman) limited               P.O. Box 1093GT                South Church Street     The Directors            Grand Cayman                                  Islands
                                                                                                                                 Ref: Red River CLO
                                                                                                                                 Ltd.; Red River CLO Ltd.
                                           U.S. Bank National Association                                                        c/o Ogier Fiduciary
 Red River CLO, Ltd.; U.S. Bank National   Corportate Trust Services/CDO                                                         Services (Cayman)
 Association                               Department                     One Federal Street             Third Floor             Limited                  Boston           MA              02110
 Red River CLO, Ltd.; U.S. Bank National                                                                 Queensgate House        The Directors - Red                                                    Cayman
 Association                                                              P.O. Box 1234                  South Church Street     River                    George Town      Grand Cayman KY1-1108        Islands
 Rockwall CDO II, Ltd.; Investors Bank &   Investors Bank & Trust
 Trust Company                             Company                        200 Claredon Street                                    CDO Services Group                        MA              02116

 Rockwall CDO II, Ltd.; Investors Bank & Rockwall CDO II Ltd. c/o         P.O. Box 1093GT, Boundary      Cricket Square George   Attention: The Directors-                                              Cayman
 Trust Company                           Maples Finance Limited           Hall                           Town, Grand Cayman      Stratford CLO Ltd.        Grand Cayman    Cayman Island                Island
                                                                                                         Queensgate House                                                                               Grand
 Rockwall CDO Ltd.                         c/o Maples Finance Limited     P.O. Box 1093GT                South Church Street     George Town           Grand Cayman                                     Cayman
                                                                                                                                 Worldwide Securities
 Rockwall CDO Ltd; JPMorgan Chase                                                                                                Services-Rockwall CDO
 Bank, National Association                JPMorgan Chase Bank            600 Travis Street              50th Floor              Ltd.                                      TX              77002
 Salomon Smith Barney Inc.; Highland                                                                     Queensgate House                                                                               Cayman
 Loan Funding V Ltd.                       Highland Loan Funding V Ltd    P.O. Box 1093 GT               South Church Street     The Directors             George Town     Grand Cayman KY1-1108        Islands
 Salomon Smith Barney Inc.; Highland                                                                                             FI Structured Products
 Loan Funding V Ltd.                       Salomon Smith Barney           390 Greenwich Street           4th Floor               Group                     New York        NY              10013-2396
 Southfork CLO Ltd.; JPMorgan Chase        Attention: The Directors-       Queensgate House, South                                                                                                      Cayman
 Bank, National Association                Stratford CLO Ltd.             Church Street, George Town                             P.O. Box 1093GT        Grand Cayman       Cayman Island                Island
                                                                                                                                 Institutional Trust
 Southfork CLO Ltd.; JPMorgan Chase                                                                                              Services-Southfork CLO
 Bank, National Association                JPMorgan Chase Bank            600 Travis Street              50th Floor              Ltd.                                      TX              77002
                                           State Street Bank and Trust
 Stratford CLO Ltd.; State Street Bank     Company                                                                               CDO Services Group,
 and Trust Company                                                        200 Claredon Street                                    Ref: Stratford CLO Ltd.                   MA              02116

 Stratford CLO Ltd.; State Street Bank                                    P.O. Box 1093GT, Boundary      Cricket Square George   Attention: The Directors-                                              Cayman
 and Trust Company                         Stratford CLO Ltd.             Hall                           Town, Grand Cayman      Stratford CLO Ltd.        Grand Cayman    Cayman Island                Island




Highland Capital Management, L.P.
Case No. 19-34054                                                                                       Page 4 of 5
                                    Case 19-34054-sgj11 Doc 1761 Filed 01/15/21                                 Entered 01/15/21 20:56:02                    Page 37 of 39
                                                                                                      Exhibit M
                                                                                                   Affected Parties
                                                                                               Served via Overnight Mail


             CreditorName                    CreditorNoticeName                 Address1                     Address2                Address3                City          State         Zip      Country
                                                                                                                             Institutional Trust
 Valhalla CLO, Ltd.; JPMorgan Chase                                                                                         Services - Valhalla CLO,
 Bank                                    JPMorgan Chase Bank            390 Greenwich Street          4th Floor             Ltd.                                      NY              10013
 Valhalla CLO, Ltd.; JPMorgan Chase      Valhalla CLO, Ltd. c/o Walkers Walker House, PO Box          George Town, Grand                                                                       Cayman
 Bank                                    SPY Limited                    908GT, Mary Street            Cayman                The Directors              Grand Cayman   Cayman Island            Island

                                                                                                                                                                                               Cayman
                                                                                                      Queensgate House,                                                                        Islands, British
 Westchester CLO, Ltd.                   Westchester CLO, Ltd.        P.O. Box 1093GT                 South Church Street   The Directors                                                      West Indies
                                                                                                                            COO Services Group
 Westchester CLO, Ltd.; Investors Bank   Investors Bank & Trust                                                             Ref: Westchester CLO,
 & Trust Company                         Company                      200 Claredon Street                                   Ltd.;                                     MA              02116




Highland Capital Management, L.P.
Case No. 19-34054                                                                                    Page 5 of 5
Case 19-34054-sgj11 Doc 1761 Filed 01/15/21   Entered 01/15/21 20:56:02   Page 38 of 39



                                EXHIBIT N
                       Case 19-34054-sgj11 Doc 1761 Filed 01/15/21           Entered 01/15/21 20:56:02        Page 39 of 39
                                                                    Exhibit N
                                                                 Affected Party
                                                            Served via First Class Mail
                                CreditorName         CreditorNoticeName              Address1          City   State    Zip
                         Highland CDO & Structured
                         Products Fund Ltd           Attn Director or Officer 13455 Noel Rd Suite 1300 Dallas TX      75240




Highland Capital Management, L.P.
Case No. 19-34054                                                  Page 1 of 1
